Groff, J.,
The defendant above has entered a rule on the plaintiff to strike off his statement on the following grounds:
1. That the plaintiff’s statement is in violation of section 5 of the Act of May 14, 1915, P. L. 483, in that the statement alleges more than one material allegation in each paragraph.
2. That said statement is in violation of section 9 of the above act, in that it does not state whether the contract therein alleged was an oral one or a written one.
In section 5 of the Practice Act of May 14, 1915, P. L. 483, we find that every pleading . . . shall be divided into paragraphs numbered consecutively, each of which shall contain but one material allegation.
In reading the plaintiff’s statement, we cannot find the plaintiff has violated this portion of the act. Each paragraph of the plaintiff’s statement seems to us to contain but one material allegation, but more than one expression in reference to that allegation.
We, therefore, feel that the statement should not be stricken off on account of the first reason assigned by defendant.
As to the second reason, it has been decided in Raub Supply Co. v. Forrest, 5 D. & C. 678; 39 Lanc. Law Rev. 196, that in action on a book account it is not necessary to allege in a statement whether the contract is oral or written.
For the reasons stated, we discharge the defendant’s rule. Rule discharged.
Prom George Ross Eshleman, Lancaster, Pa.